HEALTHCARE PROVIDERS DIRECT, INC. 3371 Route One, Suite 200 Lawrenceville, NJ08648 September 14, 2007 VIA EDGAR AND FACSIMILE (877) 854-4187 Mr. Dave Walz Staff Accountant United States Securities and Exchange Commission Division of Corporate Finance 100 F Street, N.E. Washington, D.C. 20549 RE: Healthcare Providers Direct, Inc. Item 4.01 Form 8-K/A Filed September 12, 2007 File No. 000-51561 The following responses address the comments of the Commission as set forth in a comment letter dated September 13, 2007 (the "Comment Letter") relating to Healthcare Providers Direct, Inc. (the "Company"). The answers set forth herein refer to each of the Staffs' comments by number. Item 4.01 Form 8-K/A 1. Please amend your Form 8-K/A to include the required Exhibit 16 letter from Amper, Politiziner & Mattia, P.C. (“Amper”) stating whether Amper agrees with your Item 304 disclosures, or the extent to which Amper does not agree. Response We have amended our Form 8-K/A to include the required Exhibit 16 letter from Amper, Politiziner & Mattia, P.C. Please contact the undersigned at (609) 919-1932 with any questions. Sincerely, By: /s/Norman Proulx Norman Proulx Chief Executive Officer
